Title: To Benjamin Franklin from Jonathan Nesbitt & Co., 20 October 1783
From: Nesbitt, Jonathan, & Co.
To: Franklin, Benjamin


          
            Sir
            L’Orient. 20 October 1783—
          
          In consequence of orders received last winter from Philadelphia we desired our Correspondents at Nantes Messrs. David Gallwey & Co. to make Insurance on the Ship Nancy: Capt. Shewell to the Amount of One hundred and Seventy thousand Livres. They not being able to compleat the whole Sum, gave orders to Mr. Richard Gallwey of Brodeaux to Insure the residue, which he effected: to the amount of Fifty one thousand Eight hundred Livres a 25 ¼ per Ct. “in case she sailed before the Cessation of Hostilities & 5 ¼. per Ct. only if after, or with passports.” Capt Shewell was detained in the Delaware by the frost & contrary winds until the 20th March at which time he sailed and arrived here the 1st May. We wrote immediately after his arrival to our Correspondents both at Nantes & Bordeaux informing them that as the Nancy did not sail until fifteen days

after the cessation of hostilities, the Underwriters were entitled to 5 ¼ per Ct. only. Thus the matter lay until the latter end of last month when the Insurers at Bordeaux brought their Action on the Court of Admiralty against Mr. Richard Gallwey for the full premium of 25 ¼. per Ct. who was cast immediately without being allowed time to make a proper defence, or the adverse party producing any papers whatever in support of their claim, as you will perceive by the inclosed copy of Mr. Richard Gallwey’s Letter on that subject, to which we request your attention, as it sets that matter, in our opinion in a very clear & proper light— We should be sorry to trouble your Excellency in trivial matters but this we apprehend is an affair of consequence, not only to the persons in America by whose orders we made the Insurance (who if the cause is finally determined against us will lose unjustly about Forty thousand Livres) but to the Americans in general residing in this Kingdom against whom the Courts of Justice in all causes whatever are too ready to decide with great precipitation & in our opinion with some degree of partiality; but when it is quite evident that the Sentence when given must be in their favor, the Adverse party may train the cause to Eternity, a proof of which we have in the Court of Admiralty of Dunkirk, where a Cause of Insurance of the utmost consequence to us has been depending for upwards of Six Months, and our friend there writes us that he finds it impossible to obtain a sentence.— Thus cruelly situated it is to your Excellency alone that we can apply for redress; which no doubt we shall obtain immediately on your application to the Comte de Vergennes, before whom we request you will lay Mr Gallwey’s letter. We took the liberty to write him the 29. Ulto. requesting an explanation of the

22nd. article of the preliminary treaty between France & Great Britain but have not yet been honored with an answer. We beg that in your first conference with him you will point out the necessity of his granting a Certificate similar to that which you gave to Mr. J. Williams, which in our opinion will at once settle the dispute subsisting between us & the Insurers at Bordeaux relative to the Nancy. We have the honor to remain with sentiments of the greatest respect Your Excellency’s most obedt humb servts.
          
            Jonatn: Nesbitt & Co:
          
          
            P.S. Perhaps your Excellency may think it improper to lay the latter part of Mr Gallwey’s letter before the Comte de Vergennes
            
          
         
          His Excellency Benj: Franklin Esqr.
          Addressed: Son Excellence / Benjamin Franklin Ecuyer ministre / plénipotentiaire des Etats Unis de L’Amerique / à La Cour de France, à Son hôtel / à Passy—
          Endorsed: Mr Nesbit’s Affair respecting Capture after the Peace—
        